DETAILED ACTION
	The following is a response to the amendment filed 10/15/2021 which has been entered.
Response to Amendment
	Claims 1-10 are pending in the application. Claim 10 is new.
	-The 102 and 103 rejections have been withdrawn due to applicant amending claim 1 with limitations not disclosed by the prior art of record used in the rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasui et al 7276008.  As to claim 1, Yasui discloses a drive system comprising: a motor (2); an engine (1); a torque converter (42) to which a torque outputted from the motor (via 32-41) is inputted; and an output shaft member (35) configured to output either the torque inputted thereto from the torque converter or a .

As to claim 4, wherein connection is made between the engine and the output shaft member by a clutch (5) configured to transmit or block (block off from path in 4a) the torque.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui et al in view of Brier et al 20050150734 (cited in previous office action).  As to claims 2 and 3, Yasui discloses the use of a torque converter (42), but doesn’t explicitly describe the components well known in the art as parts of the converter as recited.
Breier discloses a drive system comprising: a motor (12); an engine ([0042]): a torque converter (14) to which a torque outputted from the motor is inputted, a cover (40) to which the torque is inputted from the motor as the input member and shows that it is well known in the art to provide an impeller (46) integrally rotated with the cover, and a turbine (54) opposed to the impeller; wherein the impeller to which the torque is directly inputted from the motor, and a turbine opposed to the impeller.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the torque converter in Yasui with a cover integral with the impeller for inputting torque from the motor and a turbine opposed to the impeller in view of Breier to ensure a very stable and reliably operating coupling of the converter for receiving the input torque of the motor to increase operating efficiency of the drive system.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui in view of Lahr et al 20200325970 (cited in previous office action). Yasui discloses a clutch connection between the engine and output member, but doesn’t disclose the clutch being in the form of a one way clutch.
Lahr discloses a drive system having a motor (14), an engine (12), a torque converter (18) to which a torque outputted from the motor is inputted and an output shaft member (17) configured to output either the torque inputted from the motor or engine and shows that it is well known in the art provide a clutch (28) connection 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the clutch in Yasui into a one way clutch in view of Lahr to ensure reliable operating coupling of the engine and output member to increase operating efficiency of the drive system.

Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (as applied to 102(a)(1) rejection) and Yasui in view of Breier (as applied to 103 rejection of claims 2 and 3) as applied to claims 1-3 above, and further in view of KR 101582604 (cited in previous office action).  Yasui and Yasui in view of Breier discloses the engine, turbine, cover and output shaft member as recited, however, Yasui and Yasui in view of Breier doesn’t disclose a first and second elastic member and a second clutch as recited in claims 6-9.
KR discloses a drive system comprising: a motor (M); an engine (E); a torque converter (TC) to which a torque outputted from the motor is inputted; and an output shaft member (1 and 3) configured to output either the torque inputted thereto from the torque converter or a torque inputted thereto from the engine, wherein the engine is configured to output the torque to the output shaft member without through the torque converter (as shown in Figures 3 and 4, [0023] translation). KR shows that it is well known in the art to provide first and second elastic members between the engine and output shaft members (D1 or D2) and between the turbine and the output shaft 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Yasui with elastic members between the engine, turbine of converter and output shaft and provide the torque converter with a second clutch in view of KR to control vibration and noise output of system to increase operating efficiency and ensure reliable operating coupling of the cover and turbine to increase operating efficiency of the drive system.

Allowable Subject Matter
Claim 10 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-a drive system having a motor, engine, torque converter receiving input from the motor, an output shaft outputting either torque from the converter or torque from the engine wherein the engine has a single path transmission to the output shaft without going through the converter and in combination with the limitations as written in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        December 4, 2021